111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Repoleon GILBERT, Appellant,v.Scott DUNN, Classification Appeal from the United StatesOfficer, Delta Regional Unit, District Court for the EasternArkansas Department of District of Arkansas.  Correction;Grant Harris, Warden, Delta Regional Unit, ArkansasDepartment of Correction;  Larry Norris, Director, ArkansasDepartment of Correction, Appellees.
No. 96-1389EA
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1997.Filed April 15, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Arkansas inmate Repoleon Gilbert appeals from the adverse decisions of the magistrate judge in Gilbert's 42 U.S.C. § 1983 lawsuit.  Because Gilbert did not provide a transcript of the evidence presented at trial, we cannot review the magistrate judge's findings.  See Fed.  R.App. P. 10(b)(2);  Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir.1993) (per curiam).  Given the magistrate judge's finding that Gilbert had not been required to perform work beyond his physical capacity, the magistrate judge properly rejected Gilbert's deliberate indifference claim.  See Choate v. Lockhart, 7 F.3d 1370, 1374 (8th Cir.1993).  Our review of Gilbert's other arguments reveals that they lack merit.  We affirm.  See 8th Cir.  R. 47B.